DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form(s) submitted on 08/26/2020, 10/21/2020, 02/10/2021, 06/14/2021, 08/16/2021, 10/08/2021, 01/12/2022, and 03/30/2022 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

	Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “operable to receive to the signals output” should read “operable to receive.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 15 recites a radial point seal operable to further isolate the pressure sensor from the fluid path and is positionable anywhere along the extended portion. Applicant’s specification states para. 104 “an integral radial point seal 902 positioned with the installation port 802. The radial seal 902 can be positioned anywhere along the extended portion 804 and can be molded into the walls of the reservoir 602/installation port 802.” and para. 105 “the radial point seal 1004 can be molded into the walls of the reservoir 602/installation port 802.”. The claim as currently written appears to require the radial point seal to be able to move within the installation port and still function to seal the port. The specification explicitly states that the seal is molded into the walls of the reservoir or port and thus cannot move. Therefor this limitation within the claim is not considered enabled within the specification. In the interest of compact prosecution and in light of the specification’s disclosure Examiner will interpret “wherein the radial point seal is positionable anywhere along the extended portion” as “wherein the radial point seal is positioned along the extended portion”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recite(s) “a plunger”. This/these recitation(s) render the claim indefinite as it is unclear if this/these are the same as, or different than, the recitation(s) of the same preceding this/these recitations within parent claim 1.
Claim 13 recite(s) “the pressure transfer membrane”. There is insufficient antecedent basis for this/these limitation(s) within the claim.
Dependent claims inherit deficiencies of parent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2013/0338576 A1), in view of Flaherty et al. (US 6,740,059 B2), as evidenced by Keller et al. (US 6,200,287 B1).
In regards to claim 1:
O’Connor teaches, an apparatus (Fig. 1 element 100), comprising: a reservoir configured to hold a liquid drug (Fig. 1 element 120); a fluid path component configured to couple the reservoir to a user (Fig. 3 element 328. Para. 22 “The cavity 420 also includes an outlet port 316 to allow medication to flow into a lineset 328”. Abstract “Described is drug infusion device configure to maintain its intended drug delivery rate by monitoring atmospheric effects”); a plunger configured to expel the liquid drug from the reservoir for delivery to the user via the fluid path component (Fig. 3 element 400);
O’Connor does not appear to explicitly teach a pressure transfer membrane coupled directly to the reservoir. Flaherty teaches, a pressure transfer membrane coupled to the reservoir and operable to detect a pressure change within the reservoir (Flaherty, Fig. 3 element 221. Col 10:4-17 “FIG. 3 also shows a pressure transducer 221, located on the housing reservoir walls 27 and in contact with a portion of the reservoir 30.”. O’Connor teaches a pressure transducer with vents on either side Fig. 2 element 230 is the pressure transfer membrane with sensor to detect the differential pressure between chambers 220 and 210. Keller is further evidence the pressure transducer does not need to be vented on both sides Fig. 4A-B elements 138, 1200, 1260 and various subcomponents thereof. Keller Col 20:65 to Col 21:31 details operation of the pressure transducers.); 
O’Connor in view of Flaherty as evidence by Keller teach, a pressure sensor coupled to the pressure transfer membrane wherein the pressure sensor is configured to detect atmospheric pressure and relative pressure from the pressure transfer membrane (O’Connor Fig. 2 element 230, para. 20 “a pressure sensor 110 of the types well-known in the art is disposed in a manner that permits the measurement of the pressure differential between the drug reservoir chamber 120 and an adjacent compartment 140 of the interior of the drug housing.”. Flaherty Fig. 3 element 221 as evidenced by O’Connor and Keller.) and output signals based on the detected atmospheric pressure and relative pressure (O’Connor Para. 21 “Between the chambers a pressure sensor 230 is disposed. This design permits the detection of pressure differences between the chambers and the atmosphere and can allow for the creation of alerts or alarms to the user when certain preset-conditions are met.”. Flaherty Col 10:5-17 “Reservoir transducer 37 or pressure transducer 221 can transmit information to local processor 50 to indicate how and when to activate the dispenser 40, or to indicate other parameters determining flow, as well as conditions such as the reservoir 30 being empty or leaking, or the dispensing of too much or too little fluid from the reservoir, etc.”); a sensor interface coupled to the pressure sensor and operable to receive to the signals output by the pressure sensor based on the detected atmospheric pressure and relative pressure; and a monitoring component coupled to the sensor interface including circuitry, wherein the circuitry is operable to actuate an alarm actuator based on signals received from the sensor interface (O’Connor Para. 21 “Between the chambers a pressure sensor 230 is disposed. This design permits the detection of pressure differences between the chambers and the atmosphere and can allow for the creation of alerts or alarms to the user when certain preset-conditions are met.”, para. 23 “A processor for controlling the motor, a display screen (not shown), a keypad interface, and various notification devices such as a vibration motor 340 can be located on a circuit board 312.”, para. 26 “With cartridge compartment absolute pressure and temperature trend data available, algorithms could check for recent changes in pressure and/or temperature that could be indicative of increased amounts of air in the drug reservoir/cartridge. If recent changes in pressure and/or temperature were favorable for reduced partial pressures, an alarm could be triggered to prompt the user to check for the presence of air in their drug reservoir/cartridge.”, para. 29 “y monitoring the differential between the chambers within the housing, such as the sealed drug reservoir chamber and the external environment (ambient pressure), the device may be configured to trigger one or more of audible, tactible, or visual alarms. The user/patient may then be able to identify the source of the pressure differential and correct it or manually disconnect the drug infusion device to ensure that there is no unintended delivery of drug from what is typically a drug cartridge disposed in the sealed drug reservoir chamber.”, Para. 31 “it is desirable that any differential pressure sensor used be capable of communicating with a microprocessor or other electronic device that controls and/or monitors the drug delivery device. This permits the user or manufacturer to program predetermined conditions into the microprocessor that will trigger an alarm when certain conditions are met--such an abnormal pressure differentials that indicate blockage of the housing vents, extremely low pressure such as might be encountered during airline depressurization, etc.”.).
It would have been obvious to one ordinary skill in the art, prior to the effective date of filing, to modify the position of the pressure sensor taught by O’Connor to be on the reservoir as taught by Flaherty. This modification is considered to be within the level of one of ordinary skill in the art as it is merely rearranging the position of the pressure sensor taught by O’Connor to be on the reservoir itself instead of a reservoir chamber. This is further considered to be merely design choice as the pressure transducer claimed is well known in the art as evidenced by O’Connor (Para. 20 “a pressure sensor 110 of the types well-known in the art is disposed in a manner that permits the measurement of the pressure differential between the drug reservoir chamber 120 and an adjacent compartment 140 of the interior of the drug housing.”). This is further motivated by Flaherty (Col 10:4-17 “Reservoir transducer 37 or pressure transducer 221 can transmit information to local processor 50 to indicate how and when to activate the dispenser 40, or to indicate other parameters determining flow, as well as conditions such as the reservoir 30 being empty or leaking, or the dispensing of too much or too little fluid from the reservoir, etc.”).
In regards to claim 2:
The apparatus of claim 1, taught by O’Connor in view of Flaherty as evidenced by Keller as described in parent claim above.
O’Connor does not appear to explicitly teach the isolation as claimed. Flaherty as evidenced by Keller teaches, wherein the pressure transfer membrane is operable to isolate the pressure sensor from the liquid drug (Flaherty Fig. 3 element 221. Keller evidences Fig. 4B elements 138a-c and 134a-b Col 21:10-20 “plastic diaphragm retainer 134c, 138c hot-welded to the raised cylindrical seats 134b, 138b to establish a seal therebetween. This arrangement allows the diaphragms 134a, 138b to be directly responsive to the fluid pressures within the first and second integral blood inlet passageways 130a, 130b, respectively, and pressure sensors 1200, 1260 to directly access the diaphragms 134a, 138a through the ring-shaped retainers 134c, 138c.”. Pressure transducers require the membrane to form a seal between the compartments to function as otherwise the pressure difference intended to be measured would diffuse past the membrane.).
See parent claim for combination and motivation to combine.
In regards to claim 3:
The apparatus of claim 1, taught by O’Connor in view of Flaherty as evidenced by Keller as described in parent claim above.
O’Connor in view of Flaherty as evidenced by Keller teach, wherein the pressure transfer membrane is operable to react to a displacement force caused by a pumping action to expel a liquid drug from the reservoir (Flaherty teaches the placement of the transducer on the reservoir. O’Connor teaches the pressure transducer membrane reacting to pressure differences in para. 21 “This design permits the detection of pressure differences between the chambers and the atmosphere”.).
See parent claim for combination and motivation to combine.
In regards to claim 4:
The apparatus of claim 1, taught by O’Connor in view of Flaherty as evidenced by Keller as described in parent claim above.
O’Connor in view of Flaherty as evidenced by Keller teach, wherein the plunger is directed to expel the liquid drug from the reservoir during an intended delivery operation (Para. 23 “A motor 330, when actuated, turns gears 314 that extend a worm gear 332 into the plunger 302 to move the plunger 400, causing the interior volume of the cartridge 422 to decrease and fluid to be expelled via the outlet port 316 and into the lineset 328 (if attached). Power for the motor and other electrical components of the portable infusion device is provided by a battery that may be inserted via an opening provided for the battery cap 300 located into a battery compartment 310. A processor for controlling the motor, a display screen (not shown), a keypad interface, and various notification devices such as a vibration motor 340 can be located on a circuit board 312.”) and is directed to not expel the liquid drug from the reservoir during an unintended delivery operation (Para. 23 “A processor for controlling the motor,” considered to direct the plunger not to expel the liquid drug from the reservoir during an united delivery operation by not operating the motor that drives the plunger. Para. 26 “With cartridge compartment absolute pressure and temperature trend data available, algorithms could check for recent changes in pressure and/or temperature that could be indicative of increased amounts of air in the drug reservoir/cartridge. If recent changes in pressure and/or temperature were favorable for reduced partial pressures, an alarm could be triggered to prompt the user to check for the presence of air in their drug reservoir/cartridge.” Considered further control directing the plunger to not delivery unintended delivery due problem identified by O’Connor Para. 17 “A positive pressure differential would impart a resultant force on the plunger which is directly proportional to the cross-sectional area of the drug reservoir's internal volume. If the resultant force exceeds the sustaining force of the cartridge plunger it will advance the plunger forward and thus deliver drug.”. Controller 312 is thus considered to direct the plunger as claimed.).
In regards to claim 13:
O’Connor teaches, an apparatus, comprising: a reservoir configured to hold a liquid drug (Fig. 1 element 120); a fluid path component configured to form a fluid path coupling the reservoir to a user (Fig. 3 element 328. Para. 22 “The cavity 420 also includes an outlet port 316 to allow medication to flow into a lineset 328”. Abstract “Described is drug infusion device configure to maintain its intended drug delivery rate by monitoring atmospheric effects”); a plunger configured to expel the liquid drug from the reservoir for delivery of the liquid drug to the user via the fluid path formed by the fluid path component (Fig. 3 element 400. Para. 22 “a portable drug infusion device 300 might include a cavity for receiving and storing a drug cartridge 422 for holding a quantity of medication. O-rings 410 ensure a tight seal between the inner walls of the cartridge 400 and the plunger 400, thereby avoiding leakage of medication. The cavity 420 also includes an outlet port 316 to allow medication to flow into a lineset 328.”); a pressure sensor installation port adjacent to the reservoir (Fig. 1 element 110, Fig. 2); a pressure sensor operable to fit into the pressure sensor installation port (Fig. 2 element 230), and the pressure sensor installation port is operable to isolate the pressure sensor from the fluid path (Fig. 1 element 110, Fig. 2 element 230 as evidenced by Keller. Keller Fig. 4B pressure sensor element 1260 isolated from the fluid within element 130b via membrane element 138a. Col 21:7-15 “the first and second pressure sensing modules 134, 138 of cassette assembly 110 each comprise a circular diaphragm 134a, 138a positioned on a raised cylindrical seat 134b, 138b formed into the back plate 114 of cassette assembly 110 with a ring-shaped, plastic diaphragm retainer 134c, 138c hot-welded to the raised cylindrical seats 134b, 138b to establish a seal therebetween”, pressure transducer require the two chambers the pressure difference is measured across to be sealed from one another in order to function.); a sensor interface coupled to the pressure sensor and operable to receive to the signals output by the pressure sensor based on the detected pressure; and a monitoring component coupled to the sensor interface including circuitry, wherein the circuitry is operable to actuate an alarm actuator based on signals received from the sensor interface (O’Connor Para. 21 “Between the chambers a pressure sensor 230 is disposed. This design permits the detection of pressure differences between the chambers and the atmosphere and can allow for the creation of alerts or alarms to the user when certain preset-conditions are met.”, para. 23 “A processor for controlling the motor, a display screen (not shown), a keypad interface, and various notification devices such as a vibration motor 340 can be located on a circuit board 312.”, para. 26 “With cartridge compartment absolute pressure and temperature trend data available, algorithms could check for recent changes in pressure and/or temperature that could be indicative of increased amounts of air in the drug reservoir/cartridge. If recent changes in pressure and/or temperature were favorable for reduced partial pressures, an alarm could be triggered to prompt the user to check for the presence of air in their drug reservoir/cartridge.”, para. 29 “y monitoring the differential between the chambers within the housing, such as the sealed drug reservoir chamber and the external environment (ambient pressure), the device may be configured to trigger one or more of audible, tactible, or visual alarms. The user/patient may then be able to identify the source of the pressure differential and correct it or manually disconnect the drug infusion device to ensure that there is no unintended delivery of drug from what is typically a drug cartridge disposed in the sealed drug reservoir chamber.”, Para. 31 “it is desirable that any differential pressure sensor used be capable of communicating with a microprocessor or other electronic device that controls and/or monitors the drug delivery device. This permits the user or manufacturer to program predetermined conditions into the microprocessor that will trigger an alarm when certain conditions are met--such an abnormal pressure differentials that indicate blockage of the housing vents, extremely low pressure such as might be encountered during airline depressurization, etc.”.).
O’Connor does not explicitly teach the pressure sensor detecting pressure of the fluid path as claimed. Flaherty as evidenced by Keller teaches, wherein: the pressure sensor is configured to detect pressure from the pressure transfer membrane and output signals based on the detected pressure of the fluid path (Flaherty, Fig. 3 element 221 adjacent reservoir 30 as it is coupled to the reservoir. Col 10: 4-17 “Reservoir transducer 37 or pressure transducer 221 can transmit information to local processor 50 to indicate how and when to activate the dispenser 40, or to indicate other parameters determining flow, as well as conditions such as the reservoir 30 being empty or leaking, or the dispensing of too much or too little fluid from the reservoir, etc.”, Fig. 3 element 221. Col 10:4-17 “FIG. 3 also shows a pressure transducer 221, located on the housing reservoir walls 27 and in contact with a portion of the reservoir 30.”. Reservoir considered part of the fluid path due to elements 31, 32, and 40. Keller is evidence the pressure transducer measures pressure on the pressure transfer membrane, Fig. 4A-B elements 138, 1200, 1260 and various subcomponents thereof. Keller Col 20:65 to Col 21:31 details operation of the pressure transducers.), 
It would have been obvious to one ordinary skill in the art, prior to the effective date of filing, to modify the position of the pressure sensor installation port taught by O’Connor to be on the reservoir such that the pressure sensor could detect pressure in the fluid path as taught by Flaherty. This modification is considered to be within the level of one of ordinary skill in the art as it is merely rearranging the position of the pressure sensor taught by O’Connor to be on the reservoir itself instead of a reservoir chamber. This is further considered to be merely design choice as the pressure transducer claimed is well known in the art as evidenced by O’Connor (Para. 20 “a pressure sensor 110 of the types well-known in the art is disposed in a manner that permits the measurement of the pressure differential between the drug reservoir chamber 120 and an adjacent compartment 140 of the interior of the drug housing.”). This is further motivated by Flaherty (Col 10:4-17 “Reservoir transducer 37 or pressure transducer 221 can transmit information to local processor 50 to indicate how and when to activate the dispenser 40, or to indicate other parameters determining flow, as well as conditions such as the reservoir 30 being empty or leaking, or the dispensing of too much or too little fluid from the reservoir, etc.”).
In regards to claim 17:
The apparatus of claim 13, taught by O’Connor in view of Flaherty as evidenced by Keller as described in parent claim above.
O’Connor in view of Flaherty as evidenced by Keller teach, wherein the plunger is directed to expel the liquid drug from the reservoir during an intended delivery operation (Para. 23 “A motor 330, when actuated, turns gears 314 that extend a worm gear 332 into the plunger 302 to move the plunger 400, causing the interior volume of the cartridge 422 to decrease and fluid to be expelled via the outlet port 316 and into the lineset 328 (if attached). Power for the motor and other electrical components of the portable infusion device is provided by a battery that may be inserted via an opening provided for the battery cap 300 located into a battery compartment 310. A processor for controlling the motor, a display screen (not shown), a keypad interface, and various notification devices such as a vibration motor 340 can be located on a circuit board 312.”) and is directed to not expel the liquid drug from the reservoir during an unintended delivery operation (Para. 23 “A processor for controlling the motor,” considered to direct the plunger not to expel the liquid drug from the reservoir during an united delivery operation by not operating the motor that drives the plunger. Para. 26 “With cartridge compartment absolute pressure and temperature trend data available, algorithms could check for recent changes in pressure and/or temperature that could be indicative of increased amounts of air in the drug reservoir/cartridge. If recent changes in pressure and/or temperature were favorable for reduced partial pressures, an alarm could be triggered to prompt the user to check for the presence of air in their drug reservoir/cartridge.” Considered further control directing the plunger to not delivery unintended delivery due problem identified by O’Connor Para. 17 “A positive pressure differential would impart a resultant force on the plunger which is directly proportional to the cross-sectional area of the drug reservoir's internal volume. If the resultant force exceeds the sustaining force of the cartridge plunger it will advance the plunger forward and thus deliver drug.”. Controller 312 is thus considered to direct the plunger as claimed.).
Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2013/0338576 A1), in view of Flaherty et al. (US 6,740,059 B2), as evidenced by Keller et al. (US 6,200,287 B1), further in view of Blouch (US 6,553,841 B1).
In regards to claim 14:
The apparatus of claim 13, taught by O’Connor in view of Flaherty as evidenced by Keller as described in parent claim above.
O’Conner teaches a pressure transducer but does not explicitly describe the extended portion as claimed. Blouch teaches, wherein the pressure sensor further comprises: an extended portion, wherein the extended portion is operable to couple to the pressure sensor installation port to create a hermetic seal (Fig. 2 element 14. Col  3:15-25 “pressure transducer plate 14 is sealed to fitting 12, which facilitates coupling to enclosure 44 for pressure. Fitting 12 has an external angled annular flange 32 which engages or snaps into an internal angled annular groove 34 in the housing 20 near the opening 31 for locking fitting 12 to housing 20. The resilient rear wall 40 behaves as a spring and exerts a sealing force on pressure transducer plate 14 thereby forcing pressure transducer plate 14 against fitting 12 for sealing therebetween. An "O" ring 30 is positioned between fitting 12 and pressure transducer plate 14 to improve sealing and ensure that the seal is gas tight.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the pressure transducer taught by O’Conner to include the hermetic sealing extended portion taught by Blouch. This is considered to be within the level of one of ordinary skill in the art as it is considered design choice. O’Connor teaches pressure transducers are well known in the art (Fig. 2, Fig. 1 element 110. Para. 20 “a pressure sensor 110 of the types well-known in the art is disposed in a manner that permits the measurement of the pressure differential between the drug reservoir chamber 120 and an adjacent compartment 140 of the interior of the drug housing.”). This is further motivated by improving seal reliability as taught by Blouch (Col 4:50-54 “Since the pressure transducer plate 14 is formed of rigid material, the sealing surfaces of plate 14 remain stable, thereby providing reliable or consistent sealing.”).

In regards to claim 15:
The apparatus of claim 14, taught by O’Connor in view of Flaherty as evidenced by Keller, and further in view of Blouch as described in parent claim above.
O’Conner teaches a pressure transducer but does not explicitly describe the radial lip seal as claimed. Blouch teaches, further comprising: a radial point seal positioned within the installation port and operable to further isolate the pressure sensor from the fluid path of the reservoir, wherein the radial point seal is positionable anywhere along the extended portion (Fig. 3 element 17 col 4:30-45 “The depth of counterbore 17 is slightly less than the width of "O" ring 30 which allows the "O" ring 30 to compress under the axial sealing force and provides axial sealing between annular flange 28 and the end 12a of fitting 12. Axial compression of "O" ring 30 also makes the "O" ring 30 widen or flatten and thereby presses the inner surface of "O" ring 30 radially inwardly against diameter 28a to provide radial sealing between counterbore 17 of fitting 12 and diameter 28a of pressure transducer plate 14.”. Considered to further isolate the sensor due to its interaction with elements 28a and 30 to seal the sensor from the fluid being measured.).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the pressure transducer taught by O’Conner to include the hermetic sealing extended portion taught by Blouch. This is considered to be within the level of one of ordinary skill in the art as it is considered design choice. O’Connor teaches pressure transducers are well known in the art (Fig. 2, Fig. 1 element 110. Para. 20 “a pressure sensor 110 of the types well-known in the art is disposed in a manner that permits the measurement of the pressure differential between the drug reservoir chamber 120 and an adjacent compartment 140 of the interior of the drug housing.”). This is further motivated by improving seal reliability as taught by Blouch (Col 4:50-54 “Since the pressure transducer plate 14 is formed of rigid material, the sealing surfaces of plate 14 remain stable, thereby providing reliable or consistent sealing.”).
In regards to claim 16:
The apparatus of claim 14, taught by O’Connor in view of Flaherty as evidenced by Keller, and further in view of Blouch as described in parent claim above.
O’Conner teaches a pressure transducer but does not explicitly describe the radial lip seal as claimed. Blouch teaches, further comprising: a radial lip seal positioned within the installation port and forming a pointed end feature that is operable to bend when the pressure sensor and the extended portion are inserted into the installation port (Fig. 2 element 30, Col 3:20-25 “An "O" ring 30 is positioned between fitting 12 and pressure transducer plate 14 to improve sealing and ensure that the seal is gas tight.” considered to bend and deform when in the installation port in order to seal the annular grooves in elements 14 and 13. Grooves elements 28a and 17, col 4:35-45 “Axial compression of "O" ring 30 also makes the "O" ring 30 widen or flatten and thereby presses the inner surface of "O" ring 30 radially inwardly against diameter 28a to provide radial sealing between counterbore 17 of fitting 12 and diameter 28a of pressure transducer plate 14.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the pressure transducer taught by O’Conner to include the hermetic sealing extended portion and radial lip seal taught by Blouch. This is considered to be within the level of one of ordinary skill in the art as it is considered design choice. O’Connor teaches pressure transducers are well known in the art (Fig. 2, Fig. 1 element 110. Para. 20 “a pressure sensor 110 of the types well-known in the art is disposed in a manner that permits the measurement of the pressure differential between the drug reservoir chamber 120 and an adjacent compartment 140 of the interior of the drug housing.”). This is further motivated by improving seal reliability as taught by Blouch (Col 4:50-54 “Since the pressure transducer plate 14 is formed of rigid material, the sealing surfaces of plate 14 remain stable, thereby providing reliable or consistent sealing.”).
Allowable Subject Matter9
Claim(s) 5-11, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783